IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 February 4, 2009
                                 No. 08-50173
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JOSE FABRICIO CEBALLOS-SILVA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 2:07-CR-112-ALL


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      Jose Fabricio Ceballos-Silva (Ceballos) appeals the 57-month sentence
imposed following his guilty plea conviction for illegal reentry following
deportation after a felony conviction. Ceballos argues that the district court
erred in treating his two prior convictions as separate offenses when calculating
his criminal history score under U.S.S.G. § 4A1.2(a)(2). Because Ceballos did not
object in the district court, review of this asserted procedural error is for plain



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-50173

error. See United States v. Lopez-Velasquez, 526 F.3d 804, 806 (5th Cir. 2008),
cert. denied, 2008 WL 2914331 (U.S. Dec. 1, 2008).
      Ceballos contends that the district court’s factual finding that he was
arrested on two separate dates for his two prior convictions is clearly erroneous.
Because this factual finding was “capable of resolution by the district court upon
proper objection at sentencing,” it does not constitute plain error. United States
v. Fierro, 38 F.3d 761, 773 n.4, 774 (5th Cir. 1994). Accordingly, we uphold the
district court’s calculation of the applicable guidelines sentencing range.
      Also for the first time on appeal, Ceballos argues that the district court
made a clearly erroneous finding that his two prior convictions were for crimes
of violence.   The district court adopted the factual and legal conclusions
contained in the presentence report. Included in the adopted conclusions was
a conclusion that Ceballos’s had one conviction for a felony drug-trafficking
offense and one conviction for a crime of violence. A review of the entire
sentencing transcript does not indicate that the district court, in selecting a
sentence from the applicable advisory range, gave Ceballos’s prior convictions,
regardless of their characterizations, any undue weight. Ceballos has not shown
any error, plain or otherwise, in this regard.
      Ceballos has failed to demonstrate, on plain error review, that his sentence
is procedurally unsound. See Gall v. United States, Gall v. United States, 128
S. Ct. 586, 597 (2007).     Nor has he demonstrated that his sentence is
substantively unreasonable. See id. Accordingly, the judgment of the district
court is AFFIRMED.




                                        2